                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

NICHOLAS A. GLADU,                        )
                                          )
                     Plaintiff            )
                                          )
v.                                        )       1:18-cv-00275-GZS
                                          )
GARY WALTZ, et al.,                       )
                                          )
                     Defendants           )

                            ORDER ON PLAINTIFF’S
                         MOTION TO AMEND COMPLAINT

       In this action, Plaintiff, an inmate at the Maine State Prison, claims that Defendants

Casey Chadwick and Gary Waltz, both officers at the Prison, violated his rights under the

First Amendment, discriminated against Plaintiff in violation of the Equal Protection

Clause, and deprived Plaintiff of liberty and property without due process, by censoring

incoming publications purchased by Plaintiff. The Court ordered service following a

screening review of the original complaint and Defendants accepted service of the

complaint. Defendants have not yet answered the complaint.

       The matter is before the Court on Plaintiff’s motion to amend the complaint to join

as a party Grievance Review Officer Josh Black. (ECF No. 26.) According to the proposed

amended complaint (ECF No. 26-1), Officer Black failed to process Plaintiff’s grievance

paperwork regarding the media-related claims, in violation of the Department’s Grievance

Policy. Plaintiff alleges that Officer Black conspired with Defendants Chadwick and Waltz

to obstruct Plaintiff’s claims and deny him due process with respect to the publications he
purchased. After review of the proposed amendment to the complaint, the Court grants the

motion to amend.

                                        Discussion

       Rule 15(a)(1) of the Federal Rules of Civil Procedure permits a plaintiff to amend

the complaint “once as a matter of course” within 21 days after service of the complaint.

Thereafter, leave of court is required, though leave should be granted “freely . . . when

justice so requires.” Fed. R. Civ. P. 15(a)(2); see also Foman v. Davis, 371 U.S. 178, 182

(1962) (“In the absence of any apparent or declared reason—such as undue delay, bad faith

or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc.—the leave sought should, as the

rules require, be ‘freely given.’”). To the extent a court determines a claim advanced or

supplemented through a motion to amend would be futile because the facts fail to state an

actionable claim, the court can deny the motion. Chiang v. Skeirik, 582 F.3d 238, 244 (1st

Cir. 2009).

       Here, the record reflects Defendants were served with the complaint on September

28, 2018. (ECF No. 17.) Plaintiff filed the motion to amend on October 17, 2018, i.e.,

within 21-days of service. Plaintiff, therefore, is entitled to amend his pleading unless the

amendment would be futile.

       As a grievance review officer, Mr. Black ordinarily would not be subject to a due

process claim for failure to implement the grievance review process. Antonelli v. Sheahan,
                                              2
81 F.3d 1422, 1430 (7th Cir. 1996) (“[A] state’s inmate grievance procedures do not give

rise to a liberty interest protected by the Due Process Clause.”); Adams v. Rice, 40 F.3d 72,

75 (4th Cir. 1994) (“[T]here is no constitutional right to participate in grievance

proceedings.”); Charriez v. Sec’y, Fla. Dep’t of Corr., 596 Fed. App’x 890, 895 (11th Cir.

2015) (“Because the prison grievance procedure does not create a protected liberty interest,

Charriez does not have a federal constitutional right within that administrative-grievance

procedure.”); Von Hallcy v. Clements, 519 Fed. App’x 521, 523 (10th Cir. 2013) (“Von

Hallcy cannot state a due process claim based on allegations of an ineffective grievance

reporting system.”); Woods v. First Corr. Med. Inc., 446 Fed. App’x 400, 403 (3d Cir.

2011) (“[A] prisoner has no free-standing constitutional right to an effective grievance

process....”); Butler v. Brown, 58 Fed. App’x 712 (9th Cir. 2003) (“[A] prisoner has no

constitutional right to prison grievance procedures.”); Young v. Gundy, 30 Fed. App’x 568,

569 – 70 (6th Cir. 2002) (“[T]here is no inherent constitutional right to an effective prison

grievance procedure.”). To the extent, therefore, Plaintiff seeks to amend his complaint to

assert a claim based solely on Mr. Black’s failure to implement, facilitate or conduct an

adequate grievance procedure, Plaintiff’s claim would be futile.

       Plaintiff, however, alleges Mr. Black conspired with Defendants Waltz and

Chadwick to deprive him of first amendment liberties or property in violation of due

process and equal protection, based on the content of the subject publication(s). (Proposed

Amended Complaint, ¶ 13, ECF No. 26-1.) Plaintiff’s proposed amended complaint,

therefore, can be construed to allege that as to the publications, Mr. Black, along with
                                              3
Defendants Waltz and Chadwick, deprived Plaintiff of rights protected by the First

Amendment, the Equal Protection Clause, and the Due Process Clause.

                                        Conclusion

       Based on the foregoing analysis, the Court grants Plaintiff’s motion to amend the

complaint. Josh Black is joined as a defendant. The proposed amended complaint is

incorporated into Plaintiff’s original complaint, except to the extent Plaintiff attempts to

assert a separate claim based on Mr. Black’s alleged failure to implement, facilitate or

conduct an adequate grievance procedure. The Clerk shall issue the standard notice to the

Maine Attorney General regarding service on Mr. Black.

       SO ORDERED.


                                            NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 26th day of October, 2018.




                                             4
